GRAVES, Presiding Judge.
Thu conviction is for a violation of the liquor law in Navarro County. The penalty assessed is a fine of $200.
The State’s Attorney before this court has filed a motion to dismiss the appeal for the reason that the record reflects that the appellant has failed to enter into a recognizance during term time or to execute an appeal bond after the adjournment of the term of court at which the conviction was had. In the absence of such recognizance or appeal bond in the record, this court is without jurisdiction to entertain the appeal. It is therefore dismissed.